DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on June 11, 2021. Claims 4, 8, 9, 14 and 19 have been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed June 11, 2021, Applicants amended the tile of the specification to “METHOD AND DEVICE IN UE AND BASE STATION FOR WIRELESS COMMUNICATION WITH IMPROVED HARQ DESIGN,” to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response filed June 11, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
6.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Baldemair et al. (US 2020/0403751) and Marinier et al. (US 2020/0145079) are generally directed to various aspects of operating a signaling radio node in a radio access network, including transmitting control signaling to a feedback radio node, wherein the control signaling includes control information having a bit pattern, the bit pattern has a subpattern with M bits in which the control information pertains to feedback signaling, a number M1 of the M bits of the subpattern is assigned to represent an assignment indication, and a number M2 of the M bits of the subpattern is assigned to represent a resource indication in which M1 and M2 are determined based on a size indication pertaining to the feedback signaling; the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for operation with multiple beams, wherein the beam process is established as part of a random access procedure in which resources are provisioned in random access response messages, and the techniques also handle beam process failures, use beam processes for mobility, and select beams using open-loop and closed-loop selection procedures. 
However, in consideration of the claim amendments with arguments/remarks filed June 11, 2021 and further search, no prior art reference or a combination of prior 
“a first field is a field of the Q1 fields which is corresponding to the first air- interface resource subpool, a first bit is a bit in the first field, the first bit is used for indicating whether a first bit block is correctly received, and the first bit block is used for generating the first radio signal; the first sub-information is used for indicating the Q1 first-type air-interface resource subpools from the K2 first-type air-interface resource subpools;” and “the K1 and the K2 are positive integers respectively, and the Q1 is a positive integer not greater than the K1,” as specified in claim 1. 
Claims 6, 11, and 16 include similar limitations.
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473